Per Curiam,
The by-laws of the appellee were printed on and formed part of its policy of insurance held by the appellants. Article 19 provides: “In case of a loss or damage by fire to any property insured by this association, notice shall be given in writing, within thirty days *420to the president or secretary, who shall immediately appoint a committee from the board of managers, which committee shall examine and assess the whole amount of damage sustained, and report the same to the board of managers within two weeks from the time of receiving information of their appointment.” The notice required by this by-law was not given to the insurance company after the property of the appellants was burned, and, with no proof of waiver of it by the appellee, the court below properly held that the appellants had no right of action.
Judgment affirmed.